DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Amendment
This office action is in response to the communications filed on 01/14/2022, concerning Application No. 16/534,542. The amendments to the specification and the claims filed on 01/14/2022 are acknowledged. Presently, claims 1-15 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201821769998.1, filed on 10/30/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “ultrasonic component for emitting ultrasonic waves” in Claim 1; “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1; “heating component for heating the outer casing” in Claim 7; “transmitting component for sending at least the examination information in a wireless manner” in Claim 9; and “forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15.

The claim limitation “ultrasonic component for emitting ultrasonic waves” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Page 4, lines 13-17 (as amended in the specification amendment filed 01/14/2022). Therefore, the “ultrasonic component” has been interpreted as corresponding to an ultrasound transducer and equivalents thereof. The limitation “ultrasonic component” also appears in Claims 2, 5, and 13.
The claim limitation “driving component for driving the ultrasonic component to move to change a direction of the ultrasonic waves” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Page 5, lines 13-25 (as amended in the specification amendment filed 01/14/2022). Therefore, the “driving component” has been interpreted as corresponding to an eccentric and motor/rotator, and equivalents thereof. The limitation “driving component” also appears in Claims 2, 5, and 13.
The claim limitation “heating component for heating the outer casing” in Claim 7 has the following corresponding structure described in the original specification that performs the claimed function: Page 8, lines 1-9. Therefore, the “heating component” has been interpreted as corresponding to a heating wire and equivalents thereof.
The claim limitation “transmitting component for sending at least the examination information in a wireless manner” in Claim 9 has the following corresponding structure described in the original specification that performs the claimed function: Page 8, lines 13-25 (as amended in the specification amendment filed 01/14/2022). Therefore, the “transmitting component” has been interpreted as corresponding to a transmission circuit and equivalents thereof.
“forming a protective film on the probe body having been cleaned by a probe protection component” in Claim 15 has the following corresponding structure described in the original specification that performs the claimed function: Page 9, lines 15-30 and Page 10, lines 1-23. Therefore, the “probe protection component” has been interpreted as two rotating wheels and/or a cleaning device comprising a hydraulic sprayer and an ultraviolet light capable of forming a protective film on the probe body, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, previously cited by the Examiner on 04/13/2021, hereinafter Yokoi) in view of Ueno et al. (US Patent 5,377,682, previously cited by the Examiner on 04/13/2021, hereinafter Ueno), and further in view of Kawano (US 2010/0198008 A1, with publication date 08/05/2010, hereinafter Kawano).

Regarding Claim 1, Yokoi discloses (Figs. 5A, 8A, 8B, 9A, and 9B) an ultrasonic probe assembly comprising: a handle (capsule recovery tool 86) and a probe body (capsule-type medical device 83) separable from the handle (86) (see, e.g., Abstract, lines 1-3, “A capsule-type medical device comprises a capsule main unit having functions for being inserted into the body cavity and performing medical acts such as taking images” and Para. [0135], lines 1-4, “the capsule-type medical device 83 is arranged so as to be recovered by a capsule recovery tool 86 inserted into a treatment tool insertion channel 85 of an endoscope 84”, where the capsule-type medical device 83 performs medical acts within the body cavity independently, and where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the two components are separable from one another); wherein 
the handle (86) is configured to control movement of the probe body (83) in a body of an examinee (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”, where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the capsule recovery tool 86 is configured to manually control the movement of the capsule-type medical device 83 during the disclosed recovery/capture by the magnet 88); and
the probe body (83) comprises an ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (ultrasonic unit 74) for emitting ultrasonic waves to the body of the examinee and receiving reflected ultrasonic waves to generate examination information (see, e.g., Para. [0125], lines 1-5, “the capsule-type medical device comprises an ultrasonic unit 74 capable of examinations in the capsule main unit. The ultrasonic unit 74 is configured of an unshown ultrasonic probe for transmitting and receiving ultrasonic waves”, where it is implicit that an ultrasound transducer would be required within the ultrasonic unit 74 of the disclosed ultrasound probe to perform the disclosed transmitting/receiving of ultrasonic waves);
wherein the probe body (83) further comprises a first magnetic component (magnet 36) (see, e.g., Para. [0134], lines 1-3, “The capsule-type medical device 83 shown in FIG. 8B has the magnet 36 provided parallel to the longitudinal center axis 38 of the capsule main unit 83A”); and
wherein the handle (86) comprises a second magnetic component (magnet 88) (see, e.g., Para. [0137], lines 1-3, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip”) that cooperates with the first magnetic component (36) (see, e.g., Para. [0137] and Fig. 9A, where magnet 36 of the probe body/capsule-type medical device 83 is shown to cooperate with the magnet 88 of the handle/capsule recovery tool 86), and a force can be generated between the first magnetic component (36) and the second magnetic component (88) (see, e.g., Para. [0137], lines 1-7 and Fig. 9A, where the magnet 36 within the capsule-type medical device 83 is shown to be attracted to the magnet 88 within the capsule recovery tool 86 (i.e., an attractive force is generated between the magnetic components), which generates a connection between the capsule-type medical device 83 and the capsule recovery tool 86; also see, e.g., Para. [0020], lines 1-6, “the capsule-type medical device according to the present embodiment comprises: a capsule main unit provided with functions for performing medical acts such as examination, therapy, and/or treatment; a magnet provided to the capsule main unit, for magnetically acting upon an external magnet outside of the subject”), the probe body (83) separated from the handle (86) can be moved by the force (see, e.g., Para. [0137], lines 1-7, where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of the attractive magnetic force, therefore the capsule recovery tool 86 is configured to manually control the movement of the capsule-type medical device 83 during the disclosed recovery/capture by the magnet 88).
Yokoi does not disclose [1] wherein the probe body further comprises a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) for driving the ultrasonic component to move to change a direction of the ultrasonic waves emitted by the ultrasonic component; and [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) an ultrasonic probe assembly (see, e.g., Col. 35, lines 38-63, where an ultrasonic diagnostic apparatus comprising an ultrasonic probe is disclosed), wherein the probe body (ultrasonic probe 901) comprises: 
an ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) for emitting ultrasonic waves to the body of the examinee (see, e.g., Col. 37, lines 35-60, “The peripheral direction ultrasonic transducer 921 generates an ultrasonic wave… The ultrasonic wave transmitted from the peripheral direction ultrasonic transducer 921 propagates within the propagation medium provided within the space 931 and is reflected by the mirror 922 to the direction perpendicular to the axis of the ultrasonic probe 901 (peripheral direction) so as to be outputted from the opening of the rotator 920 and directed toward the wall of the blood vessel”) and receiving reflected ultrasonic waves to generate examination information (see, e.g., Col. 38, lines 1-3, “The ultrasonic wave reflected on the blood vessel walls is received by the peripheral direction ultrasonic transducer 921”); and 
a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) (rotator 920, eccentric shaft 923) for driving the ultrasonic component (921, 924, 928) to move to change a direction of the ultrasonic waves emitted by the ultrasonic component (921, 924, 928) (see, e.g., Col. 38, lines 16-20, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion, whereby the transducer holder 924 performs the sectoral scanning operation through the groove 959 engaged with the eccentric shaft 923”, where the eccentric shaft 923 is connected to the transducer holder 924, and where the rotating operation of the eccentric shaft 923 caused by the rotator 920 moves the transducer holder 924 and therefore changes the direction of the ultrasonic waves emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe assembly of Yokoi by including [1] wherein the probe body comprises a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) for driving the ultrasonic component to move to change a direction of the ultrasonic waves emitted by the ultrasonic component, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 
Yokoi modified by Ueno still does not disclose [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the specifically to a portion to be examined specifically by the repulsive force.
However, in the same field of endeavor of in-vivo observing and imaging systems, Kawano discloses (Figs. 1-2) wherein the probe body (capsule endoscope 2) comprises a first magnetic component (magnet 28) (see, e.g., Fig. 2 and Para. [0040], [0054-0055], and [0062]); the system (in-vivo observing system 1) comprises a second magnetic component (external magnetic fields generated by magnetic field generating unit 3) that cooperates with the first magnetic component (28) (see, e.g., Fig. 1 and Para. [0038-0040], [0054], and [0062]); and a repulsive force can be generated between the first magnetic component (28) and the second magnetic component (3), the probe body (2) separated from the system (1) can be moved to a portion to be examined by the repulsive force (see, e.g., Para. [0040], lines 14-23, “the magnetic field generating unit 3 applies the external magnetic fields… to the capsule endoscope 2 (more specifically, a magnet 28 to be described later) in the subject. The magnetic field generating unit 3 guides (offsets) the capsule endoscope 2 in the subject to a desired position by a magnetic attracting force or a magnetic repulsive force of the external magnetic fields” and Para. [0062], lines 1-23, “The magnet 28 allows the capsule endoscope 2 to be guided by the external magnetic fields formed by the magnetic field generating unit 3… the magnet 28 moves the casing 20 by the magnetic attracting force or the magnetic repulsive force of the external magnetic fields generated by the magnetic field generating unit 3. The capsule endoscope 2 is offset to a desired position in the subject due to the action of the magnet 28…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno by including [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force, as disclosed by see, e.g., Para. [0040], [0052], and [0062]). 

Regarding Claim 2, Yokoi modified by Ueno and Kawano discloses the ultrasonic probe assembly of Claim 1. Yokoi does not disclose wherein the driving component comprises an eccentric and a rotating mechanism that drives rotation of the eccentric, and the ultrasonic component is coupled to the eccentric.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) wherein the driving component (rotator 920, eccentric shaft 923 within the ultrasonic probe 901) comprises an eccentric (eccentric shaft 923) and a rotating mechanism (rotator 920) that drives rotation of the eccentric (923) (see, e.g., Col. 38, lines 16-18, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion”), and the ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) is coupled to the eccentric (923) (see, e.g., Col. 36, lines 24-26, “924 designates a transducer holder having a groove 959 engaged with the contact surface of the eccentric shaft 923”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno and Kawano by including wherein the driving component comprises an eccentric and a rotating mechanism that drives rotation of the eccentric, and wherein the ultrasonic component is coupled to the eccentric, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 

Regarding Claim 3, Yokoi modified by Ueno and Kawano discloses the ultrasonic probe assembly of Claim 1. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) wherein an attractive force can be generated between the first magnetic component (magnet 36) and the second magnetic component (magnet 88) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed… with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88” and Fig. 9A, where the magnet 36 within the capsule-type medical device 83 is shown to be attracted to the magnet 88 within the capsule recovery tool 86 (i.e., an attractive force is generated between the magnetic components), which generates a connection between the capsule-type medical device 83 and the capsule recovery tool 86; also see, e.g., Para. [0020], lines 1-6, “the capsule-type medical device according to the present embodiment comprises: a capsule main unit provided with functions for performing medical acts such as examination, therapy, and/or treatment; a magnet provided to the capsule main unit, for magnetically acting upon an external magnet outside of the subject”).

Regarding Claim 4, Yokoi modified by Ueno and Kawano discloses the ultrasonic probe assembly of Claim 3. Yokoi and Ueno do not disclose wherein the first magnetic component and the second magnetic component are both electromagnetic units that generate magnetism using electrical energy. As shown above in the rejection of Claim 3, Yokoi discloses (Figs. 8A, 8B, 9A, and 9B) the first magnetic component (magnet 36 within capsule-type medical device 83) and the second magnetic component (magnet 88 within capsule recovery tool 86).
However, in the same field of endeavor of in-vivo observing and imaging systems, Kawano discloses (Figs. 1-2) wherein the first magnetic component (magnet 28) and the second magnetic external magnetic fields generated by magnetic field generating unit 3) are both electromagnetic units that generate magnetism using electrical energy (see, e.g., Para. [0038], lines 4-11, “an in-vivo observing system 1 according to the first embodiment includes… a magnetic field generating unit 3, which generates an external magnetic field to magnetically guide the capsule endoscope 2 in the subject, and a coil power supply 4 which supplies a current to a coil (electromagnet) of the magnetic field generating unit 3”, and Para. [0039], lines 14-18, “the capsule endoscope 2 contains magnetic substances such as permanent magnets or electromagnets (hereinafter, simply called magnets) and is guided by external magnetic fields formed by the magnetic field generating unit 3 from outside of the subject”, and Para. [0054], lines 11-21, “the capsule endoscope 2 includes… the magnet 28 for operating the casing 20 following the external magnetic field of the magnetic field generating unit 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno and Kawano by including wherein the first magnetic component and the second magnetic component are both electromagnetic units that generate magnetism using electrical energy, as disclosed by Kawano. Yokoi teaches the first and second magnetic components in the form of magnets, and as an alternative to magnets, electromagnets/electromagnetic units disclosed by Kawano can be used instead. One of ordinary skill in the art would have been motivated to make this modification in order to desirably control the movement and location of the capsule endoscope/imaging device, and in order to substitute one known magnetic component in the form of magnets for another magnetic component in the form of electromagnetic units, as recognized by Kawano (see, e.g., Para. [0038-0040], [0052], [0054], and [0062]). The predictable result of providing magnetic forces would be yielded. See MPEP § 2144.06, subsection II.

Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: an outer casing (capsule main unit 83A, exterior member 83B) having an outer surface that is a smooth surface (see, e.g., Figs. 8A and 9A, where the body (shown as reference numbers 83A and 83B in Fig. 8A, and shown as the outer boundary of the capsule-type medical device 83 in Fig. 9A) of the capsule-type medical device 83 is shown to be smooth).
Yokoi does not disclose wherein the driving component and the ultrasonic component are both located within the outer casing.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) wherein the driving component (rotator 920, eccentric shaft 923) and the ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) are both located within an outer casing of the probe body (ultrasonic probe 901) (see, e.g., Fig. 35, where the reference numerals 920, 921, 923, 924, and 928 are all shown to be within smooth body/outer boundary of the tip portion side 903 of the ultrasonic probe 901).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno and Kawano by including wherein the driving component and the ultrasonic component are both located within the outer casing, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61).

Regarding Claim 6, Yokoi modified by Ueno and Kawano discloses the ultrasonic probe assembly of Claim 5. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) wherein the outer casing (capsule main unit 83A, exterior member 83B) is configured in a shape of connecting hemispherical surfaces at both ends of a cylinder (see, e.g., Fig. 8A, where the shape of the combined capsule main unit 83A and the exterior member 83B creates a capsule-shaped device (the capsule-type medical device 83) in which two hemispherical surfaces are apparent, each at the two ends of a cylinder shape).

Regarding Claim 13, Yokoi discloses (Figs. 8A, 8B, 9A, and 9B) a method using a probe assembly comprising: 
inserting a probe body (capsule-type medical device 83) attached on a handle (capsule recovery tool 86) into a body of an examinee, and separating the probe body (83) from the handle (86) (see, e.g., Abstract, lines 1-3, “A capsule-type medical device comprises a capsule main unit having functions for being inserted into the body cavity and performing medical acts such as taking images” and Para. [0135], lines 1-4, “the capsule-type medical device 83 is arranged so as to be recovered by a capsule recovery tool 86 inserted into a treatment tool insertion channel 85 of an endoscope 84”, where the capsule-type medical device 83 performs medical acts within the body cavity independently, and where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the two components are separable from one another), 
controlling movement of the probe body (83) in the body of the examinee with the handle (86) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”, where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of magnetic force, therefore the capsule recovery tool 86 is configured to manually control the movement of the capsule-type medical device 83 during the disclosed recovery/capture by the magnet 88), and
wherein an ultrasonic component (i.e., interpreted under 35 USC 112(f) as corresponding to an ultrasound transducer and equivalents thereof) (ultrasonic unit 74) emits or receives ultrasonic waves (see, e.g., Para. [0125], lines 1-5, “the capsule-type medical device comprises an ultrasonic unit 74 capable of examinations in the capsule main unit. The ultrasonic unit 74 is configured of an unshown ultrasonic probe for transmitting and receiving ultrasonic waves”, where it is implicit that an ultrasound transducer would be required within the ultrasonic unit 74 of the disclosed ultrasound probe to perform the disclosed transmitting/receiving of ultrasonic waves),
wherein the probe body (83) comprises a first magnetic component (magnet 36) (see, e.g., Para. [0134], lines 1-3, “The capsule-type medical device 83 shown in FIG. 8B has the magnet 36 provided parallel to the longitudinal center axis 38 of the capsule main unit 83A”), and
wherein the handle (86) comprises a second magnetic component (magnet 88) (see, e.g., Para. [0137], lines 1-3, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip”) that cooperates with the first magnetic component (36) (see, e.g., Para. [0137] and Fig. 9A, where magnet 36 of the probe body/capsule-type medical device 83 is shown to cooperate with the magnet 88 of the handle/capsule recovery tool 86), and a force can be generated between the first magnetic component (36) and the second magnetic component (88) (see, e.g., Para. [0137], lines 1-7 and Fig. 9A, where the magnet 36 within the capsule-type medical device 83 is shown to be attracted to the magnet 88 within the capsule recovery tool 86 (i.e., an attractive force is generated between the magnetic components), which generates a connection between the capsule-type medical device 83 and the capsule recovery tool 86; also see, e.g., Para. [0020], lines 1-6, “the capsule-type medical device according to the present embodiment comprises: a capsule main unit provided with functions for performing medical acts such as examination, therapy, and/or treatment; a magnet provided to the capsule main unit, for magnetically acting upon an external magnet outside of the subject”), the probe body (83) separated from the handle (86) can be moved by the force (see, e.g., Para. [0137], lines 1-7, where the capsule recovery tool 86 retrieves the capsule-type medical device 83 from within the body cavity by way of the attractive magnetic force, therefore the capsule recovery tool 86 is configured to manually control the movement of the capsule-type medical device 83 during the disclosed recovery/capture by the magnet 88).
Yokoi does not disclose [1] wherein the method further comprises driving the ultrasonic component to move via a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) such that the ultrasonic component emits or receives ultrasonic waves specifically in different directions; and [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force.
However, in the same field of endeavor of ultrasound probes, Ueno discloses (Figs. 34-38) a method using an ultrasonic probe assembly comprising:
inserting a probe body (ultrasonic probe 901) into a body of an examinee (see, e.g., Col. 1, lines 1-3, “The present invention relates to ultrasonic probes for transmitting and receiving an ultrasonic wave signal into and from an object such as a blood vessel”), and
driving an ultrasonic component (peripheral direction ultrasonic transducer 921, transducer holder 924, forward direction ultrasonic transducer 928) to move via a driving component (rotator 920, eccentric shaft 923) such that the ultrasonic component (921, 924, 928) emits or receives ultrasonic waves in different directions (see, e.g., Col. 38, lines 16-20, “the rotator 920 rotates the eccentric shaft 923 positioned at its tip portion, whereby the transducer holder 924 performs the sectoral scanning operation through the groove 959 engaged with the eccentric shaft 923”, where the eccentric shaft 923 is connected to the transducer holder 924, and where the rotating operation of the eccentric shaft 923 caused by the rotator 920 moves the transducer holder 924 and therefore changes the direction of the ultrasonic waves emitted and received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yokoi by including [1] wherein the method further comprises driving the ultrasonic component to move via a driving component (i.e., interpreted under 35 USC 112(f) as corresponding to a motor/rotator and eccentric, and equivalents thereof) such that the ultrasonic component emits or receives ultrasonic waves specifically in different directions, as disclosed by Ueno. One of ordinary skill in the art would have been motivated to make this modification in order to properly emit and receive the desired ultrasonic waves during operation, and to improve the accuracy of the scanning operations, as recognized by Ueno (see, e.g., Col. 37, lines 5-68 and Col. 38, lines 1-61). 
Yokoi modified by Ueno still does not disclose [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force.
However, in the same field of endeavor of in-vivo observing and imaging systems and methods, Kawano discloses (Figs. 1-2) wherein the probe body (capsule endoscope 2) comprises a first magnetic component (magnet 28) (see, e.g., Fig. 2 and Para. [0040], [0054-0055], and [0062]); the system (in-vivo observing system 1) comprises a second magnetic component (magnet(s) within magnetic field generating unit 3) that cooperates with the first magnetic component (28) (see, e.g., Fig. 1 and Para. [0038-0040], [0054], and [0062]); and a repulsive force can be generated between the first magnetic component (28) and the second magnetic component (3), the probe body (2) separated from the system 1) can be moved to a portion to be examined by the repulsive force (see, e.g., Para. [0040], lines 14-23, “the magnetic field generating unit 3 applies the external magnetic fields… to the capsule endoscope 2 (more specifically, a magnet 28 to be described later) in the subject. The magnetic field generating unit 3 guides (offsets) the capsule endoscope 2 in the subject to a desired position by a magnetic attracting force or a magnetic repulsive force of the external magnetic fields” and Para. [0062], lines 1-23, “The magnet 28 allows the capsule endoscope 2 to be guided by the external magnetic fields formed by the magnetic field generating unit 3… the magnet 28 moves the casing 20 by the magnetic attracting force or the magnetic repulsive force of the external magnetic fields generated by the magnetic field generating unit 3. The capsule endoscope 2 is offset to a desired position in the subject due to the action of the magnet 28…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yokoi modified by Ueno by including [2] wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force, as disclosed by Kawano. One of ordinary skill in the art would have been motivated to make this modification in order to desirably control the movement and location of the capsule endoscope/imaging device, as recognized by Kawano (see, e.g., Para. [0040], [0052], and [0062]). 

Regarding Claim 14, Yokoi modified by Ueno and Kawano discloses the method of Claim 13. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) the method further comprising: after an examination is completed, taking the probe body (capsule-type medical device 83) out of the body of the examinee by the handle (capsule recovery tool 86) under an action of an attracting force (via magnet 88) of the handle (86) on the probe body (83) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88”).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable Yokoi et al. (US 2003/0181788 A1, previously cited by the Examiner on 04/13/2021, hereinafter Yokoi) in view of Ueno et al. (US Patent 5,377,682, previously cited by the Examiner on 04/13/2021, hereinafter Ueno) and Kawano (US 2010/0198008 A1, with publication date 08/05/2010, hereinafter Kawano), as applied to Claim 5 above, and further in view of Govari (US 2004/0254458 A1, previously cited by the Examiner on 04/13/2021, hereinafter Govari).

Regarding Claim 7, Yokoi modified by Ueno and Kawano discloses the ultrasonic probe assembly of Claim 5. Yokoi, Ueno, and Kawano do not disclose wherein the probe body further comprises: a heating component (i.e., interpreted under 35 USC 112(f) as corresponding to a heating wire and equivalents thereof) for heating the outer casing.
However, in the same field of endeavor of ultrasound probes, Govari discloses (Figs. 1-2) an ultrasonic probe assembly (catheter system 10), wherein the probe body (catheter 20) further comprises: a heating component (i.e., interpreted under 35 USC 112(f) as corresponding to a heating wire and equivalents thereof) for heating the outer casing (see, e.g., Para. [0031], lines 1-4, “For some applications, measuring the position signal includes modifying a temperature of the probe. For example, modifying the temperature of the probe may include heating the probe”; also see, e.g., Para. [0070], lines 1-2, “For some applications, the test fixture includes a heating element, adapted to heat or cool the probe”).
see, e.g., Para. [0011] and [0031]).

Regarding Claim 8, Yokoi modified by Ueno, Kawano, and Govari discloses the ultrasonic probe assembly of Claim 7. Yokoi, Ueno, and Kawano do not disclose wherein the probe body further comprises: a sensor for detecting a position of the probe body.
However, in the same field of endeavor of ultrasound probes, Govari discloses (Figs. 1-2) wherein the probe body (catheter 20) further comprises: a sensor (position sensing device 28) for detecting a position of the probe body (20) (see, e.g., Para. [0107], lines 3-8, “Distal end 22 comprises a functional portion 24 for performing diagnostic and/or therapeutic functions, adjacent to a distal tip 26 of the catheter. Functional portion 24 comprises an ultrasound transducer 50, typically used for ultrasound imaging within a patient” and Para. [0108], lines 1-5, “Distal end 22 of catheter 20 further includes a position sensing device 28 that generates signals used to determine the position and orientation of the catheter within the body. Position sensing device 28 is preferably adjacent to functional portion 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno, Kawano, and Govari by including wherein the probe body further comprises: a sensor for detecting a position of the probe body, as disclosed by Govari. One of ordinary skill in the art would see, e.g., Para. [0011] and [0108-0109]).

Regarding Claim 9, Yokoi modified by Ueno, Kawano, and Govari discloses the ultrasonic probe assembly of Claim 8. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: a transmitting component (i.e., interpreted under 35 USC 112(f) as corresponding to a transmission circuit and equivalents thereof) (wireless transmission/reception circuit 22) for sending at least the examination information in a wireless manner (see, e.g., Fig. 8B and Para. [0127], lines 1-5, “the ultrasonic tomographic image data obtained is modulated at the wireless transmission/reception circuit 22… and is emitted as radio waves from the wireless antenna 21”; also see, e.g., Para. [0134]).

Regarding Claim 10, Yokoi modified by Ueno, Kawano, and Govari discloses the ultrasonic probe assembly of Claim 9. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) wherein the probe body (capsule-type medical device 83) further comprises: a battery (battery unit 26) for supplying electrical energy to the probe body (see, e.g., Figs. 8A-8B and Para. [0133], lines 1-3, “reference numeral 27B denotes a switch for tuning on and off electric power supplied from the batteries 26a in the battery unit 26”; also see, e.g., Para. [0086], lines 1-6, “The battery unit 26 is provided on the rear side of the wireless transmission/reception circuit 22… Upon the battery unit 26 being turned on by the switch 27 being operated externally, an operation which is not indicated in the drawings, electric power is supplied”).

Regarding Claim 11, Yokoi modified by Ueno, Kawano, and Govari discloses the ultrasonic probe assembly of Claim 10. Yokoi further discloses (Figs. 8A, 8B, 9A, and 9B) wherein the handle (capsule recovery tool 86) has an engagement slot that matches a shape of at least a portion of the outer casing capsule main unit 83A, exterior member 83B) (see, e.g., Para. [0137], lines 1-7, “The capsule recovery tool 86 is formed as a flexible rod, with a magnet 88 for recovering the capsule-type medical device 83 provided at the tip thereof. The capsule recovery tool 86 also has a recessed portion 89 formed such that the spiral portion 37 of the capsule main unit 83A does not get in the way after the capsule-type medical device 83 is captured by the magnet 88” and Fig. 9A, where the shape of the capsule recovery tool 86 is shown to match a portion of the shape of the outer casing body (shown as reference numbers 83A and 83B in Figs. 8A-8B) of the capsule-type medical device 83, specifically the capsule recovery tool 86 comprises a recessed portion 89 that forms to the shape of the capsule-type medical device 83).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, previously cited by the Examiner on 04/13/2021, hereinafter Yokoi) in view of Ueno et al. (US Patent 5,377,682, previously cited by the Examiner on 04/13/2021, hereinafter Ueno), Kawano (US 2010/0198008 A1, with publication date 08/05/2010, hereinafter Kawano), and Govari (US 2004/0254458 A1, previously cited by the Examiner on 04/13/2021, hereinafter Govari), as applied to Claim 11 above, and further in view of Caswell et al. (US 2021/0030394 A1, with related US provisional application filed 02/08/2018, previously cited by the Examiner on 04/13/2021, hereinafter Caswell).

Regarding Claim 12, Yokoi modified by Ueno, Kawano, and Govari discloses the ultrasonic probe assembly of Claim 11. Yokoi, Ueno, Kawano, and Govari do not disclose wherein the handle is configured to charge the probe body when the probe body is in contact with the handle.
However, in the same field of endeavor of wireless medical devices for imaging within a patient, Caswell discloses (Figs. 15-16) a probe assembly (see, e.g., Para. [0088-0093]), wherein the handle (handle 120) is configured to charge the probe body (wireless module 190) when the probe body (190) 120) (see, e.g., Para. [0091], lines 1-2, “Various components of the wireless module 190 may receive power from the battery 193” and Para. [0093], lines 14-22, “an external charger [within the handle 120] may provide power to the various components of the wireless module 190 via the power manager 199. In some embodiments… the external charger only provides power to and charges the battery 193, and the battery 193 provides electrical power to the components of the wireless module”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe assembly of Yokoi modified by Ueno, Kawano, and Govari by including wherein the handle is configured to charge the probe body when the probe body is in contact with the handle, as disclosed by Caswell. One of ordinary skill in the art would have been motivated to make this modification in order to provide adequate power supply to the probe assembly for operation, as recognized by Caswell (see, e.g., Para. [0088-0093]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 2003/0181788 A1, previously cited by the Examiner on 04/13/2021, hereinafter Yokoi) in view of Ueno et al. (US Patent 5,377,682, previously cited by the Examiner on 04/13/2021, hereinafter Ueno) and Kawano (US 2010/0198008 A1, with publication date 08/05/2010, hereinafter Kawano), as applied to Claim 14 above, and further in view of Otani et al. (US 2012/0073614 A1, previously cited by the Examiner on 04/13/2021, hereinafter Otani) and Boutet et al. (US 2012/0108942 A1, previously cited by the Examiner on 04/13/2021, hereinafter Boutet).

Regarding Claim 15, Yokoi modified by Ueno and Kawano discloses the method of Claim 14. Yokoi, Ueno, and Kawano do not disclose the method further comprising: after the probe body is taken out of the body of the examinee, placing the probe body in a cleaning device to clean the probe body, 
However, in the same field of endeavor of cleaning systems for medical imaging devices, Otani discloses (Figs. 1-2) a method using a probe assembly (see, e.g., Para. [0033]), comprising: after the probe body (endoscope 12) is taken out of the body of the examinee, placing the probe body (12) in a cleaning device (cleaning apparatus 30 within endoscope cleaning system 1) to clean the probe body (12) (see, e.g., Para. [0033], lines 1-2, “The endoscope 12, which is not illustrated in detail, includes: an insertion part to be inserted into a body cavity” and Para. [0036], lines 3-9, “With the endoscope 12 after use being housed in the cleaning bath, the cleaning apparatus 30 acquires the ID of the endoscope 12 to be cleaned (identification information specific to each endoscope) by means of the RFID tag 14, and performs various processes such as cleaning, disinfection, rinsing, and drying, to thereby clean and disinfect the endoscope 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yokoi modified by Ueno and Kawano by including wherein the method further comprises: after the probe body is taken out of the body of the examinee, placing the probe body in a cleaning device to clean the probe body, as disclosed by Otani. One of ordinary skill in the art would have been motivated to make this modification in order to perform satisfactory cleaning of the probe assembly, as recognized by Otani (see, e.g., Para. [0008-0013]). 
Yokoi, Ueno, Kawano, and Otani still do not disclose the method further comprising: forming a protective film on the probe body having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof).
Fig. 3) a method using an ultrasonic probe assembly (see, e.g., Abstract, Para. [0019-0020], and Para. [0039-0040]), comprising: forming a protective film (sterile protective membrane 1) on the probe body (ultrasound probe 10, ultrasound transducer 11) having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof) (see, e.g., Abstract, lines 1-8, “a simple device perfectly meets the double need for dual-modality and sterilization, and provides a sterile, disposable, or sterilizable protective membrane, also called a "glove" or "sock", equipped with optical fibres. This protective membrane can be slipped onto an ultrasound probe. It therefore ensures both the dual-mode functionality and perfect sterilization of the probe, this being the desired effect”; also see, e.g., Fig. 3 and Para. [0039], lines 1-8, “FIG. 3 shows a front view and a cross-sectional view of an exemplary sterile protective membrane 1 according to the invention… Also shown in these views, drawn with dotted and dashed lines, are the protected ultrasound probe 10 and its ultrasound transducer 11”, where the sterile protective membrane 1 is shown to be formed on the body of the ultrasound probe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yokoi modified by Ueno, Kawano, and Otani by including wherein the method further comprises: forming a protective film on the probe body having been cleaned by a probe protection component (i.e., interpreted under 35 USC 112(f) as corresponding to a cleaning device capable of forming a protective film on the probe body, and equivalents thereof), as disclosed by Boutet. One of ordinary skill in the art would have been motivated to make this modification in order to optimize hygiene and to simplify the disinfection procedure of the ultrasound probe assembly, as recognized by Boutet (see, e.g., Para. [0076]).

Response to Arguments
Applicant’s arguments, see Pages 10-11 of Remarks, filed 01/14/2022, with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore, the claim rejections under 35 U.S.C. 112(b) of Claims 1-15 (as previously set forth in the Final Rejection mailed 10/14/2021) have been withdrawn. The claims remain interpreted under 35 U.S.C. 112(f), as stated above.

Applicant’s arguments, see Pages 11-15 of Remarks, filed 01/14/2022, with respect to the rejection(s) of Claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kawano (US 2010/0198008 A1, with publication date 08/05/2010, hereinafter Kawano).
Regarding Yokoi (US 2003/0181788 A1), Applicant argues that Yokoi does not disclose, teach or suggest the handle as recited in Claim 1, and even does not consider the effects of Claim 1. Specifically, Applicant argues that Yokoi discloses that the capsule recovery tool 86 captures the capsule medical device 83 (equivalent to the "probe body") using magnetic attraction, thereby recovering the capsule medical device 83 after the examination is completed. Applicant argues that in contrast, amended Claim 1 clarifies that a repulsive force can be generated between the handle and probe body, and that under the action of repulsive force, the probe body can be moved to the portion to be examined when the probe body is separated from the handle. Therefore, Applicant argues that the "capsule recovery tool 86" disclosed by Yokoi is not equivalent to the "handle" in Claim 1. Applicant further argues that Yokoi does not consider the effects of Claim 1, and states that the technical solution of Claim 1 can obtain the following technical effects: "During adjustment of a position of the probe body 10 or during the examination, the movement of the probe body 10 can be controlled by the handle 20 without requiring 
Examiner agrees that Yokoi does not disclose wherein a repulsive force can be generated between the handle and probe body, and that under the action of repulsive force, the probe body can be moved to the portion to be examined when the probe body is separated from the handle, as recited in amended Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (US 2003/0181788 A1) in view of Ueno (US Patent 5,377,682), and further in view of Kawano (US 2010/0198008 A1). Yokoi discloses wherein the probe body further comprises a first magnetic component; wherein the handle comprises a second magnetic component that cooperates with the first magnetic component; wherein a force can be generated between the first magnetic component and the second magnetic component; and wherein the probe body separated from the handle can be moved by the force (as explained further in detail above in the rejection of Claim 1). Yokoi does not disclose wherein specifically a repulsive force can be generated between the first magnetic component and the second magnetic component, wherein the probe body separated from the handle can be moved specifically to a portion to be examined specifically by the repulsive force. 
However, Kawano discloses (Figs. 1-2) wherein the probe body (capsule endoscope 2) comprises a first magnetic component (magnet 28) (see, e.g., Fig. 2 and Para. [0040], [0054-0055], and [0062]); the system (in-vivo observing system 1) comprises a second magnetic component (external magnetic fields generated by magnetic field generating unit 3) that cooperates with the first magnetic component (28) (see, e.g., Fig. 1 and Para. [0038-0040], [0054], and [0062]); and a repulsive force can be generated between the first magnetic component (28) and the second magnetic component (3), the 2) separated from the system (1) can be moved to a portion to be examined by the repulsive force (see, e.g., Para. [0040], lines 14-23 and Para. [0062], lines 1-23). 
The technical solution of Yokoi modified by Ueno and Kawano also considers the technical effects of Claim 1 (i.e., During adjustment of a position of the probe body or during the examination, the movement of the probe body can be controlled without requiring the hand of the medical staff to directly apply force to the probe body, as taught by Kawano). Thus, the technical solution as taught by Kawano could obtain the technical effects of preventing the medical staff from injuring the arm muscles due to the long-term holding of the ultrasonic probe, so that the ultrasonic treatment process is simple and easy to operate, and the position of the probe body is ensured to be accurate. These technical effects (as argued by the Applicant) do not distinguish the claimed invention from the prior art.
Therefore, the combination of Yokoi, Ueno, and Kawano discloses each and every feature of amended Claim 1, as well as independent Claim 13 for the same reasons set forth above regarding Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.D./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793